DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 1-10 are objected to because of the following informalities:  In claims 1-10, line 1, change “Feminine” to read -  feminine – and before “Feminine” insert - -A - -  .
  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 1, lines 7-8,11 there is no antecedent basis for “The protruding belly’s area”.   In claim 1, lines 10 and 18, there is no antecedent basis for “the waist”.  In line 14 there is no antecedent basis for “The armpit area” and in line 13, for “The end silhouette”.
In claim 2, line 4, there is no antecedent basis for’ The one piece body pattern”.

In claim 7, line 3, there is no antecedent basis for “The center”. 


Claim  9  contains the trademark/trade name LYCRA.  Where a trademark or trade name is used in a claim as a limitation to identify or describe a particular material or product, the claim does not comply with the requirements of 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.  See Ex parte Simpson, 218 USPQ 1020 (Bd. App. 1982).  The claim scope is uncertain since the trademark or trade name cannot be used properly to identify any particular material or product.  A trademark or trade name is used to identify a source of goods, and not the goods themselves.  Thus, a trademark or trade name does not identify or describe the goods associated with the trademark or trade name.  In the present case, the trademark/trade name is used to identify/describe spandex and, accordingly, the identification/description is indefinite.
Claim 10 contains the trademark/trade name VELCRO.  Where a trademark or trade name is used in a claim as a limitation to identify or describe a particular material or product, the claim does not comply with the requirements of 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.  See Ex parte Simpson, 218 USPQ 1020 (Bd. App. 1982).  The claim scope is uncertain since the trademark or trade name cannot be used properly to identify any particular material or product.  A trademark or trade name is used to identify a source of goods, and not the goods themselves.  Thus, a trademark or trade name does not identify or describe the goods associated with the trademark or trade name.  In the present case, the trademark/trade name is used to identify/describe a hook and loop fastener and, accordingly, the identification/description is indefinite.

However, the claims, as best understood, have been examined on their merits.




Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1-3, 5 and 6  are rejected under 35 U.S.C. 103 as being unpatentable over  Roger et al (GB 2409151 A)  in view of  FUMEA (US 3315670 A).
In regard to claim 1,  Roger et al discloses a  Feminine support device or garment for pregnant mothers’ accommodation of bra top 2 and shorts 6) ,



corresponding to a one-piece body (bra top 2  and shorts 6)  that includes a

chest area ( at 2), an abdomen area at 4 ), and a hip area ( at 6);

a wide girdle (belt 9 ) arranged toward the protruding belly’s area in the abdomen area  at 4, comprising 

a strip of triaxial-type rigid control fabric (belt 9) , which is part of the one-piece body (2 and 6) and 

surrounds the body from the waist (at 4) , arranged toward the protruding belly’s

area and stemming from a reinforcement strap (at 9 in figure 6  that vertically extends following the end 

silhouette of the one-piece body from the chest area ( at 2) below the armpit area(near 3 of portion 2)  

in a vertical direction 

toward the hip area (at 5 and 13 ) of the one-piece body ( 2 and 6).


Roger et al comprises a belt (5) that surrounds the waist (at 4)  and extends forward fashioning two end 

sections, left and right ((14 and 15).  However, Roger et al does not   disclose each left and right end 

sections   that comprises a lightbulb or ovoid shape wedge, and each left  and right ( at 14 and 15) 

section of the belt (5) comprises internal wedges and a cushioning device  that covers the wide girdle (5) 

of the abdomen area (at 4 in figure 3).

Fumea discloses  a belt   in figures 1 -3  with left and right end 

sections   14 and 14 a in figure 1   that comprises a lightbulb or ovoid shape wedge 11 and 11 a in figure 5 and  figure 3, and each left  and right ( at 14 and 14a) 

section of the belt (10) comprises internal wedges(11a and 11) and as a  cushioning device  that covers 

the wide girdle (10)  of the abdomen area (at 20  in figure 5).

Accordingly it would have been obvious to one having ordinary skill   in the art of abdomen supports for 


pregnant wearers to support the pregnant belly by adding the wedge shaped pads of 11 and 11a to the      

Roger et al  belt that is attached to a garment in order to add the further support of the wedge padding           

and cushioning to the Rogers et al garment as desired for added support to the       belly of the pregnant 

wearer.

In regard to claim 2, Rogers et al discloses the Feminine support device or garment according to claim 1, 

and further characterized by the fact that the reinforcement strap 5 is crafted from a single stroke from 

 as in figures 1-6 , the projection of the one-piece body pattern of the bra top 2 and shorts 6.

In regard to claim 3 Rogers discloses the Feminine support device or garment according to claim 2, 

characterized by the  fact that the adjustment garment (1) is a sleeveless one-piece body with short 

pants  at 6 (shorts) which extends covering the body as in Rogers et al,  figures 1-6.


In regard to claim 5 Rogers discloses the Feminine support device or garment according to claim 3 , 

characterized by the fact that the belt (5) comprises a closure or fastening system (18,19) involving a left 

10 strap 5 that emerges from the left section of the belt  and a right strap (5) that stems from the right 

section (10) of the belt (9) as in  figures 5 and 6 and see page  6 (para. (3)). .

In regard to claim 6 Rogers and Fumea disclose the  Feminine support device or garment according to 

claim 5, characterized by the 15 fact that the wedges (11 and 11a ) consist of an arrangement of foam 

layers or sheets disposed one upon the other crafting a wedge (11); these wedges (11) are housed in a 

belt cover 14,14a) made up by the combination of resilient materials and a breathable fabric  as in 

Fumea col. 1, line 61-col. 2, line 6.


Claims 4 and 7-10 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

None of the cited references, alone or in combination disclose the  body garment as being pants and  long sleeves as in claim 4; the wedges as having a hollow center as in claim 7; the belt made of a polyester fabric sandwich and polyurethane filling with three different densities as in claim 8; the garment being of 90 percent polyester and 10 percent LYCRA and the girdle of nylon and elastane as claimed in claim 9 and the fastening system of straps and hooks and buckles and Velcro straps as claimed in claim 10.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GLORIA M HALE whose telephone number is (571)272-4984. The examiner can normally be reached MON.-THURS..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alissa Tompkins can be reached on 1-571-272-3425. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/GLORIA M HALE/Primary Examiner, Art Unit 3732